Citation Nr: 1413521	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that denied the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In his March 2010 claim, the Veteran asserted entitlement to service connection for PTSD related to stressors he experienced during his active service.  He claims that while in the Navy, on the USS Stribling (DD-867), he was involved in support fire for a 1st Marine Division landing in Vietnam sometime in March, April, or May 1965.  In a June 2010 PTSD stressor statement, the Veteran elaborated that he was ordered on temporary duty in the Gulf of Tonkin as a site setter.  He reported that his ship fired upon the enemy for a very long time and probably killed hundreds of men.  In a November 2010 statement, the Veteran amended the dates of the Gulf of Tonkin incident to June 1965 or July 1965.  Additionally, at a March 2013 hearing before the Board, the Veteran testified that during the stressful incident he was fearful that many people were going to die.

In an effort to corroborate the Veteran's reported stressor, VA obtained documentation of the history of the USS Stribling from a Department of the Navy, Naval Historical Center internet source.  Overall, that documentation does not provide details with enough specificity to be useful in assisting the Board in corroborating the reported stressor, such as whether the USS Stribling was in the Gulf of Tonkin during the reported time periods, and if so, if the ship was engaged in combat with the enemy.  

The Board notes that VA has not made any documented efforts to obtain specific official records that would corroborate the Veteran's reported stressor.  VA must make efforts to contact the appropriate records suppository as part of further efforts to corroborate the Veteran's reported stressor.  38 C.F.R. § 3.159(c)(2) (2013).  After undertaking any other development it deems necessary, the claim should be readjudicated to determine whether the Veteran's reported in-service stressor is corroborated by the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repository for ship logs dated from March 1965 to August 1965 to determine whether the USS Stribling (DD-867) had service offshore of Vietnam during that time.  All records obtained pursuant to the request must be included in the Veteran's claims file.  If the search for records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts to allow the Veteran the opportunity to obtain and submit those records for review.  

2.  Then, if the RO determines that the evidence of record corroborates the Veteran's reported stressor, including that the USS Stribling was engaged in combat with the enemy, schedule the Veteran for a VA psychiatric examination.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding a history of his psychiatric symptoms.  The examiner should provide the following:  

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.  

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

